Case 4:19-cv-03864-DMR Document1 Filed 07/03/19 Page 1 of 9

 

UNITED STATES DISTRICT COURT

for the JUL 03 20189 O>
ee “ SUS , SOONG
Northern District of California [-| CLERK US. DISTRICT COURT

NORTH DISTRICT OF CALIFORNIA
OAKLAND OFFICE

Civil Division

Case No. €19-3864 OM

(to be filled in by the Clerk’s Office)
APC
\OS

Musey, Inc. ("Mosss")

 

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

=-Y-

Google, LLC

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Nee ee ee ee ee ee ee ee ee ee Le

COMPLAINT AND REQUEST FOR INJUNCTION
— > * Serving a Cowl cegvert to heave access to our dah ceshoreal
- wid freee - s é
or f ° Lagrs ov hnea in A icomtat foc

IL The Parties to This Complaint servin %j Civ \ Subpoenas + Covi) Reg ves tr guven

 

 

 

 

 

A. The Plaintiffs) te vis Cenntlal) by Cosala . “le, Boagie ce:
Ne eayle "US imi Bie, f

Provide the information below for each plaintiff named in the complaint. Attach additional pages if i! i =
needed. ’ back

Name MUSE Y pet ( Delaware ih corp uted |

Street Address 60] YT Street STE I

City and County San. Francisco

State and Zip Code CA TU/oF

Telephone Number 6/2. 225-6 YS

E-mail Address emfulton@ amas. com

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

Page 1 of 6

 
Case 4:19-cv-03864-DMR Document1 Filed 07/03/19 Page 2 of 9

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction
Defendant No. |

 

 

 

 

 

 

Name Google, LLC

Job or Title (if known)

Street Address 1600 Amphitheatre Parkway
City and County Mountain View

State and Zip Code CA

Telephone Number

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 6

 
Case 4:19-cv-03864-DMR Document1 Filed 07/03/19 Page 3 of 9

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

[V Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or Orne of the United States Constitution that

are at issue in this case. ¢>) 4.9 - (Pe fon oA Coopety Dournaye . Gs r+ 38 0)

“ 380- Orthie P extemal Properhy Dormage Coe Sulte

 

     

B. If the Basis for Jurisdiction Is Diversity of Citizenship ~ Ro as OSS At Ww
Gq Ov | jie po r e - ny
a. If the plaintiff is an individual

The plaintiff, (name) Crs oabe EE , is a citizen of the
State of (name) PL he teams

b. If the plaintiff is a corporation
The plaintiff, (name) Musey, Inc , is incorporated

 

under the laws of the State of (name) Delaware ;

 

and has its principal place of business in the State of (name)

California

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of
(foreign nation)

 

Page 3 of 6

 
Case 4:19-cv-03864-DMR Document 1 Filed 07/03/19 Page 4 of 9

Pro Se 2 (Rev. 12/1 6) Complaint and Request for Injunction

b. If the defendant is a corporation
The defendant, (name) Google, LLC , is incorporated under

 

the laws of the State of (name) Gajlitornia , and has its

 

principal place of business in the State of (name) California

 

Or is incorporated under the laws of (foreign nation)

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):
$1,500,000

This is what was invested in Musey, Inc that was used to create our IP largely stored in
Google's GSuite (a paid) business account in the form of Google Docs, Slides, Sheets, and
other apps and associated links.

 

iil. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
needed.

A. Where did the events giving rise to your claim(s) occur?
The events occurred in San Francisco, CA at 601 4th Street.

 

B. What date and approximate time did the events giving rise to your claim(s) occur?
June 8th, 2019. A Saturday, in the morning.

 

Page 4 of 6

 
Case 4:19-cv-03864-DMR Document 1 Filed 07/03/19 Page 5 of9

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Cc. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?

Was anyone else involved? Who else saw what happened) . . .
Our Google Gsuite account was accidentally deleted. Within an hour of thi happening we contacted

Google and explained our mistake and asked for our Gsuite Business account to be restored. At that
point we were not overly cocerned and the Google service person assurred us he would be right on it.
However, while clearly an urgent matter, to our dismay, our case was not escalated, and no action was
taken for nearly 3 days! From a business point of view, we had no access to emails and lost all contact
with our clients and users. At this point we contacted Google several times over the next week,
increasingly desperate, creating multiple cases, in an effort to restore our data access. All efforts failed,
and at the end we received a one-line email that stated our data was lost and couldn't be returned to us.
However, we were told we could pursue, via a subpoena or civil request for our data, access to our own
IP and data. This is that effort here. We simply want our data back or access to our data with an
opportunity to download it to storage.

 

IV. _Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation

could not be measured. i . ;
Monetary damages are not what we are primarily seeking. While our data has real monetary value (we have had

investment of ~$1,500,000 from VC investors, and Family & Friends) it is the work created by scores of
employees and contractors over 3 years that is irreplaceable. Docs and Presentations and spreadsheets
containing all matters of data science, engineering and design. User Feedback studies, UX/UI design and testing,
algorithm evaluations, demos, videos, Engineering attempts and documented approaches that tell us why one
approach worked and another didn't, for example. This knowledge and data we collected are just one example of
why this data would be impossible to reproduce and can therefore not be easily reproduced monetarily.

Also, we had emails with investors, we had a shipment of vases going to Denmark that required timely
communication that overnight was wiped out making it look very bad from our side. In addition to company data,
there is also some private data, specifically, some health data that is VERY important and urgent to regain

access to as quickly as possible. (A sick nephew with Neuroblastoma and in need of urgent care. All records are
found inthese-GSulte account(s).

Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

1) Injunctive Relief - Do Not Delete Data
2) Subpoena returning all data and access to G-Suite
-OR-

Court order command restoration of data and return access to data

 

Page 5 of 6

 
Case 4:19-cv-03864-DMR Document 1 Filed 07/03/19 Page 6 of 9

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 06/28/2019
; - ,rne
Mousey Dac. Signature by co Tounder of, ese Fu lon -
Signature of Plaintiff HK eee
Printed Name of Plaintiff Ct a ae ann fo lbon

 

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

Page 6 of 6

 
7/9/2018 Case 4:19-cv-O8854-PYMAP Ente TET ET" RENEE 7 RISL OC°RSEGEP7 of 9

Serving Civil Subpoenas or Other Civil Requests on
Google

« Ifyou areinthe US.
* If you are outside of the US.
* Where can | obtain information about my own account?

This page provides information for an individual or an attorney seeking user data in a civil case in the U.S
or outside of the U.S. When Google receives requests for user data, we review them very carefully
according to applicable state and federal laws. It’s Google's policy to notify users before data is disclosed
as set out here.

If you are law enforcement seeking user data related to a criminal case, you can read more about our
policies and processes at the Transparency Report.

Civil Requests from Inside the U-S.

Google accepts civil requests for user data (including subpoenas and court orders) issued from the Santa
Clara Superior Court or the U.S. District Court for the Northern District of California. You can serve Google
with the civil request through the appropriate office of Google’s registered service agent, Corporation
Service Company (or “CSC”).

The CSC office in California is located at the following address:
Corporation Service Company
2710 Gateway Oaks Drive, Suite 150N
Sacramento, CA 95833

If you would like to serve Google with the civil requests through CSC outside of California, you may be able
to find other addresses for CSC by searching for Google LLC on the website of the Secretary of State for
other states ("Other Google Notice Addresses’).

We prefer that service be made through CSC because service on Google through CSC will ensure the most
efficient handling of the request possible. |

Requests must specifically name the product/service and identify the accounts by email address or other
appropriate unique identifier. Requests to identify users by real names or IP addresses may be declined.

Google is unable to accept service by email, fax, or regular mail.

Civil Requests from Outside the U.S.

For requests from outside the U.S., Google LLC can be reached at:

Google LLC

c/o Custodian of Records

1600 Amphitheatre Parkway
Mountain View, California 94043
United States of America

To avoid delays, please provide an email address to which we can respond.

https://support.google.com/faqs/answer/6151275?hl=en 1/3

 
vote Case 4:19-cv-08884-BI "BEC RERM REE O7ESLOo PAGE of 9

Requests must specifically name the product/service and identify the accounts by email address or other
appropriate unique identifier. Requests to identify users by real names or IP addresses may be declined.

Where can | obtain information about my own account?
If you are a user seeking your own data, Google Dashboard (www.google.com/dashboard __) provides a
summary of information associated with your account.

Additionally, you can use Google Takeout (www.google.com/takeout —_) to download data stored within
your account.

‘if you want to serve Google by other means (and not through CSC), check the applicable laws, rules, and
regulations governing your legal request. Depending on the the type of service permitted, Google may
accept service as follows:

If service by Fedex, UPS, or certified mail is permitted, If service by personal service is permitted, you

you can serve Google at the following address: can serve Google at the following address:
Google LLC Google LLC
C/O Custodian of Records C/O Custodian of Records
1600 Amphitheatre Parkway 1001 North Shoreline Boulevard
Mountain View, CA 94043 Mountain View, CA 94043

Was this helpful?

Yes No

https://support.google.com/faqs/answer/6151275?hl=en

2/3

 
msreeie Case 4:19-cv-O3802 BIMR PSBecinert at" FHESO7 OS L9 OPE GE'D of 9

Serving Civil Subpoenas on Google

f=] Serving Civil Subpoenas or Other Civil Requests on Google

[=] Serving Requests for User Data On Behalf of Defendants in Criminal Proceedings in the U.S. on Google

English - By

https://support.google.com/faqs/answer/6151275?hl=en 3/3

 
